Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing on 2-24-2022. Claims 1-6, 8-14, 16-17 and 21-25 are pending and have been considered below.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Brandt on 3-4-2022.

Please amend claims 1-5, 9-13, 17 and 25 as follows: 


receiving user information including a user classification regarding a user accessing a system;
determining a plurality of system features that the user is permitted to access and at least one system feature the user is not permitted to access based at least in part on the user information including the user classification, wherein a first system feature of the plurality of system features is accessible through two or more user interfaces including (a) a conversational interface which allows inputting data and obtaining information using a natural language and (b) a non-conversational interface;
generating, based at least in part on the user information including the user classification, a first set of ranks including a respective rank for each respective system feature of the plurality of system features that the user is permitted to access, wherein the at least one system feature the user is not permitted to access does not include a rank in the first set of ranks, wherein a plurality of shortcuts are selectable to accesses different interfaces of the plurality of system features, wherein each respective feature of the plurality of system features is associated with at least one shortcut of the plurality of shortcuts that, when selected, accesses the system feature;
generating a second set of ranks including a respective rank for each respective shortcut of a subset of shortcuts, from the plurality of shortcuts, to different user interfaces of the two or more user interfaces through which the first system feature is accessible;
displaying a dashboard comprisingtwo or more shortcuts of the plurality of shortcuts for that, when selected, accesses that, when selected, accesses two or  more shortcuts are selected based at least in part on which system features are highest ranked in the first set of ranks and which shortcuts to different users interfaces are highest ranked in the second set of ranks; 

wherein a first interface element of the plurality of interface elements indicates that the first shortcut provides access to the conversational interface that accesses the first system feature;
wherein a second interface element of the plurality of interface elements indicates that the second shortcut provides access to the non-conversational interface that accesses the first system feature.

2.	(Currently Amended) The one or more non-transitory media of claim 1, wherein the[[ the]] first set of ranks is further based on an uncompleted task associated with the user specified in the user information.

3.	(Currently Amended) The one or more non-transitory media of claim 1, wherein the[[ the]] first set of ranks is further based on a system feature accessed by the user specified in the user information.



5.	(Currently Amended) The one or more non-transitory media of claim 1, wherein the[[ the]] first set of ranks is further based on query data associated with the user specified in the user information.


9.	(Currently Amended) A system comprising:
at least one device including a hardware processor;
the system being configured to perform operations comprising:
receiving user information including a user classification regarding a user accessing a system;
determining a plurality of system features that the user is permitted to access and at least one system feature the user is not permitted to access based at least in part on the user information including the user classification, wherein a first system feature of the plurality of system features is accessible through two or more user interfaces including (a) a conversational 
generating, based at least in part on the user information including the user classification, a first set of ranks including a respective rank for each respective system feature of the plurality of system features that the user is permitted to access, wherein the at least one system feature the user is not permitted to access does not include a rank in the first set of ranks, wherein a plurality of shortcuts are selectable to accesses different interfaces of the plurality of system features, wherein each respective feature of the plurality of system features is associated with at least one shortcut of the plurality of shortcuts that, when selected, accesses the system feature;
generating a second set of ranks including a respective rank for each respective shortcut of a subset of shortcuts, from the plurality of shortcuts, to different user interfaces of the two or more user interfaces through which the first system feature is accessible;
displaying a dashboard comprisingtwo or more shortcuts of the plurality of shortcuts for that, when selected, accesses that, when selected, accesses two or  more shortcuts are selected based at least in part on which system features are highest ranked in the first set of ranks and which shortcuts to different users interfaces are highest ranked in the second set of ranks; 
concurrently with displaying the plurality of shortcuts, displaying a plurality of interface elements, each interface element of the plurality of interface elements visually indicating a type of interaction associated with a respective shortcut of the plurality of shortcuts, 
wherein a first interface element of the plurality of interface elements indicates that the first shortcut provides access to the conversational interface that accesses the first system feature;


10.	(Currently Amended) The system of claim 9, wherein the[[ the]] first set of ranks is further based on an uncompleted task associated with the user specified in the user information.

11.	(Currently Amended) The system of claim 9, wherein the[[ the]] first set of ranks is further based on a system feature accessed by the user specified in the user information.

12.	(Currently Amended) The system of claim 9, wherein the[[ the]] first set of ranks is further based on a system feature accessed by one or more other users that share a characteristic of the user specified in the user information.

13.	(Currently Amended) The system of claim 9, wherein the[[ the]] first set of ranks is further based on query data associated with the user specified in the user information.


17.	(Currently Amended) A method for comprising:

determining a plurality of system features that the user is permitted to access and at least one system feature the user is not permitted to access based at least in part on the user information including the user classification, wherein a first system feature of the plurality of system features is accessible through two or more user interfaces including (a) a conversational interface which allows inputting data and obtaining information using a natural language and (b) a non-conversational interface;
generating, based at least in part on the user information including the user classification, a first set of ranks including a respective rank for each respective system feature of the plurality of system features that the user is permitted to access, wherein the at least one system feature the user is not permitted to access does not include a rank in the first set of ranks, wherein a plurality of shortcuts are selectable to accesses different interfaces of the plurality of system features, wherein each respective feature of the plurality of system features is associated with at least one shortcut of the plurality of shortcuts that, when selected, accesses the system feature;
respective shortcut of a subset of shortcuts, from the plurality of shortcuts, to different user interfaces of the two or more user interfaces through which the first system feature is accessible;
displaying a dashboard comprisingtwo or more shortcuts of the plurality of shortcuts for that, when selected, accesses that, when selected, accesses two or  more shortcuts are selected based at least in part on which system features are highest ranked in the first set of ranks and which shortcuts to different users interfaces are highest ranked in the second set of ranks; 
concurrently with displaying the plurality of shortcuts, displaying a plurality of interface elements, each interface element of the plurality of interface elements 
wherein a first interface element of the plurality of interface elements indicates that the first shortcut provides access to the conversational interface that accesses the first system feature;
wherein a second interface element of the plurality of interface elements indicates that the second shortcut provides access to the non-conversational interface that accesses the first system feature; and
wherein the method is executed by at least one device comprising a hardware processor.

25.	(Currently Amended) The one or more non-transitory media of claim 1, the operations further comprising: updating the machine learning model based on feedback







[AltContent: textbox ()]
Statement of Reasons for Allowance

Claims 1-6, 8-14, 16-17 and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Rohde (20180144022 A1), Xu (20190378071 A1), Irani et al. (“Irani” 10496705 B1) and Noll et al. (“Noll” 20190206087 A1) disclose a prioritized list of interaction type icons. 
However Rhode, Xu, Irani and Noll singularly or in combination, still fail to anticipate or render as obvious the functionalities of the system including generating, based at least in part on the user information including the user classification, a first set of ranks including a respective rank for each respective system feature of the plurality of system features that the user is permitted to access, wherein the at least one system feature the user is not permitted to access does not include a rank in the first set of ranks, wherein a plurality of shortcuts are selectable to accesses different interfaces of the plurality of system features, wherein each respective feature of the plurality of system features is associated with at least one shortcut of the plurality of shortcuts that, when selected, accesses the system feature;

displaying a dashboard comprising two or more shortcuts of the plurality of shortcuts for a subset of the plurality of system features, wherein the plurality of shortcuts include at least a first shortcut that, when selected, accesses for the conversational interface of the first system feature and a second shortcut that, when selected, accesses the non-conversational interface of the first system feature, wherein the two or  more shortcuts are selected based at least in part on which system features are highest ranked in the first set of ranks and which shortcuts to different users interfaces are highest ranked in the second set of ranks;


Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE HONG can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-11-2022